



REGAL-BELOIT CORPORATION
2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD

[Name]
[Address]

You have been granted a Restricted Stock award for shares of common stock of
Regal-Beloit Corporation (the “Company”) under the Regal-Beloit Corporation 2007
Equity Incentive Plan (the “Plan”) with the following terms and conditions:

Grant Date: __________, 200_


Number of Restricted Shares: __________________ Shares


Vesting Schedule: One hundred percent (100%) of your Restricted Shares will vest
on the third anniversary of the Grant Date.


  Upon your termination of employment or service, you will forfeit the
Restricted Shares that have not yet vested.


Escrow: Your Restricted Shares will be held in escrow by the Company, as escrow
agent. The Company will give you a receipt for the Shares held in escrow that
will state that the Company holds such Shares in escrow for your account,
subject to the terms of this Award, and you will give the Company a stock power
for such Shares duly endorsed in blank which will be used in the event such
Shares are forfeited in whole or in part. As soon as practicable after the
vesting date, the Restricted Shares will cease to be held in escrow, and
certificate(s) for such number of Shares will be delivered to you or, in the
case of your death, to your estate.


Transferability of Restricted Shares: You may not sell, transfer, pledge or
otherwise alienate or hypothecate any of your Restricted Shares until they are
vested. In addition, by accepting this Award, you agree not to sell any Shares
acquired under this Award at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters prohibit a sale.


Voting and Dividends: While the Restricted Shares are subject to forfeiture, you
may not exercise any voting rights. You will, however, receive all dividends and
other distributions paid with respect to the Restricted Shares so long as the
applicable record date occurs before you forfeit such Shares. If, however, any
such dividends or distributions are paid in Shares, such Shares will be subject
to the same risk of forfeiture, restrictions on transferability and other terms
of this Award as are the Restricted Shares with respect to which they were paid.




--------------------------------------------------------------------------------


Change of Control: Upon a Change of Control, the Restricted Shares shall vest in
full and you shall have the right, exercisable by written notice to the Company
within sixty (60) days after the Change of Control, to receive in exchange for
the surrender of your Restricted Stock an amount of cash equal to the Fair
Market Value of such Shares.


Tax Withholding: To the extent that the receipt or the vesting of the Restricted
Shares results in income to you for Federal, state or local income tax purposes,
you shall deliver to the Company at the time the Company is obligated to
withhold taxes in connection with such receipt or vesting, as the case may be,
such amount as the Company requires to meet its statutory minimum withholding
obligation under applicable tax laws or regulations, and if you fail to do so,
the Company has the right and authority to deduct or withhold from other
compensation payable to you an amount sufficient to satisfy its withholding
obligations. If you do not make an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, in connection with this Award, you may satisfy
the withholding requirement, in whole or in part, in cash or by electing to have
the Company withhold for its own account that number of Restricted Shares
otherwise deliverable to you from escrow hereunder on the date the tax is to be
determined having an aggregate Fair Market Value equal to the minimum statutory
total tax that the Company must withhold in connection with the vesting of such
Shares. Your election must be irrevocable, in writing, and submitted to the
Secretary of the Company before the applicable vesting date. The Fair Market
Value of any fractional Share not used to satisfy the withholding obligation (as
determined on the date the tax is determined) will be paid to you in cash. You
should consult your own tax advisor to determine the tax effect to you of
restricted stock granted to you by the Company.


Miscellaneous: o As a condition of the granting of this Award, you agree, for
yourself and your legal representatives or guardians, that this Agreement shall
be interpreted by the Administrator and that any interpretation by the
Administrator of the terms of this Agreement or the Plan and any determination
made by the Administrator pursuant to this Agreement shall be final, binding and
conclusive.


  o This Agreement may be executed in counterparts.


This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
RECEIPT OF THE PLAN.

REGAL-BELOIT CORPORATION  


By: _______________________________ ___________________________________
       Authorized Officer Participant






2